      Case 7:19-cr-02341 Document 24 Filed on 03/27/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                      March 27, 2020
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
VS.                                            § CRIMINAL ACTION NO. 7:19-CR-2341
                                               §
BRENDA ALICIA FUENTES                          §

                                           ORDER

       Came on to be considered Brenda Alicia Fuentes’ “Motion for Leave to File
‘Unopposed’ Motion for Continuance of Pre-Trial & Jury Selection Dates Out-of Time” and
“Defendant’s ‘Unopposed’ Motion for Continuance of Pre-Trial & Jury Selection Dates Out
of Time” [Dkt. Nos. 22 & 23]. Defendant seeks additional time in light of the current
guidelines from the Center for Disease Control and public health authorities, as well as
Hidalgo County’s Declaration of Local Disaster to reduce or avoid the exposure of the
COVID-19 virus. The Court, after considering same, finds that the failure to grant the
motions would likely make a continuation of such proceeding impossible or result in a
miscarriage of justice and, consequently, finds that the ends of justice served by granting
such continuance outweigh the best interest of the public and the defendant in a speedy trial.
       It is therefore, ORDERED that the motions are hereby GRANTED and this case is
continued for the reasons stated above.
       It is further ORDERED that the Final Pretrial previously set for April 1, 2020, at 9:00
a.m. is hereby reset for May 27, 2020, at 2:00 p.m. and Jury Selection previously set for
April 7, 2020, at 9:00 a.m. is hereby reset for June 2, 2020, at 9:00 a.m. in the Ninth Floor
Courtroom, Bentsen Tower, 1701 West Business Highway 83 McAllen, Texas.
       IT IS SO ORDERED.
       DONE at McAllen, Texas, this 27th day of March, 2020.


                                               ___________________________________
                                               Micaela Alvarez
                                               United States District Judge


1/1
